Citation Nr: 0900163	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  05-21 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial compensable disability rating for 
service-connected residuals of a fracture of the second 
metatarsal of the right foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The veteran had active service from July 2003 to January 
2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which granted service connection for residuals of 
a fracture of the second metatarsal of the right foot, and 
assigned a noncompensable disability rating effective January 
12, 2004, the first date following the veteran's separation 
from active service.  The veteran expressed disagreement with 
the assigned disability rating and perfected a substantive 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159(c) (2008).

The veteran is service connected for residuals of a fracture 
of the second metatarsal of the right foot, with an effective 
date of January 12, 2004.  The veteran's service-connected 
right foot disability is currently rated as noncompensable.  
The veteran has claimed in statements dated in February 2007 
and April 2007 that he has pain in his right foot upon 
prolonged periods of standing, which is no longer alleviated 
by pain medication or shoe insoles.  He has asserted that his 
current right foot pain has impacted his ability to work and 
his daily activities.  These statements indicate that the 
veteran essentially contends that his service-connected right 
foot disability has worsened since his last VA examination.

In this regard, the most recent VA examination for rating 
purposes was in April 2004.  Although the veteran underwent a 
VA orthopedic evaluation in August 2006 to assess the 
etiology of a bilateral calcaneal spur condition, the 
examination report does not contain specific information 
regarding the current nature and severity of the veteran's 
service-connected residuals of a fracture of the second 
metatarsal of the right foot, information which is necessary 
to properly determine the appropriate disability rating 
warranted in this case.  Therefore, the Board is of the 
opinion that further development is required before the Board 
decides this appeal.  Due to the passage of time, the 
veteran's assertions, and the lack of pertinent medical 
evidence, the Board finds that additional development is 
warranted to determine the current nature and severity of the 
veteran's service-connected right foot disability.  As such, 
VA is required to afford the veteran a contemporaneous VA 
examination to assess the current nature, extent, severity 
and manifestations of his service-connected residuals of a 
fracture of the second metatarsal of the right foot.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the veteran 
for a VA orthopedic examination to 
determine the nature, and extent of the 
service-connected right foot disability 
characterized as residuals of a fracture 
of the second metatarsal of the right 
foot.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  All indicated 
studies, including X-rays, should be 
conducted.

All pertinent pathology should be noted in 
the examination report.  The examiner 
should discuss the severity of any 
malunion or nonunion of the metatarsal 
bones of the right foot, if present.  

In addition, the examiner should discuss 
the extent of any incoordination, weakened 
movement, and excess fatigability on use; 
objective evidence of pain or functional 
loss due to pain; and specific functional 
impairment due to pain.  Also, the 
examiner should express an opinion as to 
whether there would be additional limits 
on functional ability on repeated use or 
during any flare-ups.  If feasible, this 
conclusion should be expressed in terms of 
additional degrees of limitation of motion 
on repeated use or during flare-ups.  If 
not feasible, the examiner should so state 
and should discuss the reasons for such a 
conclusion.  To the extent possible, the 
examiner must distinguish the 
manifestations of the veteran's service-
connected right foot disability 
(characterized as residuals, fracture of 
the second metatarsal, right foot) from 
those of any nonservice-connected right 
foot conditions found on examination.  The 
examiner should also provide an opinion 
concerning the impact of the veteran's 
service-connected right foot disability 
(characterized as residuals, fracture of 
the second metatarsal, right foot) has on 
his ability to obtain substantially 
gainful employment and his daily life.  A 
complete rationale should be provided for 
all opinions expressed. 

2.  Upon completion of the above 
examination and all notice and assistance 
requirements, the RO/AMC will then 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remain denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case, containing notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.   

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purposes of this remand are to 
obtain additional information and comply with all due process 
considerations.  No inferences should be drawn regarding the 
final disposition of this claim as a result of this action.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




